 


109 HR 1999 IH: State and Local Housing Flexibility Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1999 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Gary G. Miller of California (for himself, Mrs. Northup, Mr. Renzi, Mr. Weldon of Florida, Ms. Harris, Mr. King of New York, and Mr. Feeney) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To better assist low-income families to obtain decent, safe, and affordable housing as a means of increasing their economic and personal well-being through the conversion of the existing section 8 housing choice voucher program into a flexible voucher program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the State and Local Housing Flexibility Act of 2005. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
TITLE I—Flexible voucher program 
Sec. 101. Short title. 
Sec. 102. Findings and purposes. 
Sec. 103. Definitions. 
Sec. 104. Authority of Secretary. 
Sec. 105. Elderly families and disabled families. 
Sec. 106. Performance Standards. 
Sec. 107. Eligible families. 
Sec. 108. Eligible activities. 
Sec. 109. Amount of assistance. 
Sec. 110. Authorization, allocation and distribution of funds. 
Sec. 111. Environmental review. 
Sec. 112. Inspection of units. 
Sec. 113. Ability to transfer tenant-based rental assistance. 
Sec. 114. Self-sufficiency. 
Sec. 115. Termination of rental assistance contracts and related transactions. 
Sec. 116. Failure to perform. 
Sec. 117. Administrative and special administrative fees. 
Sec. 118. Implementation. 
Sec. 119. Authorization of appropriations. 
Sec. 120. Conforming amendments. 
TITLE II—Public housing rent flexibility and simplification 
Sec. 201. Short title. 
Sec. 202. Public housing rent flexibility and simplification. 
TITLE III—Moving to work program 
Sec. 301. Short title. 
Sec. 302. Moving to work program. 
IFlexible voucher program 
101.Short titleThis title may be cited as the Flexible Voucher Act of 2005. 
102.Findings and purposes 
(a)FindingsCongress finds that— 
(1)the section 8 housing choice voucher program provides rental and homeownership assistance to approximately 2,000,000 families; 
(2)the Secretary administers the housing choice voucher program through rules and regulations that apply directly to more than 2,400 entities throughout the United States; 
(3)such an administrative structure has contributed to the development of statutory and regulatory measures that have made the housing choice voucher program overly prescriptive and difficult for public housing agencies and the Secretary to administer; 
(4)the complexity of the housing choice voucher program, its inability to allow adequate timely adjustments to changing local markets, and its multiplicity of Federal directives, all have contributed to fewer families being provided the housing assistance made available by Congress; 
(5)many families in need of assistance under the housing choice voucher program wait several years to receive assistance under the program; 
(6)the benefits that assisted households derive from housing vouchers, including access to safer and healthier environments and increased economic opportunity, derive in substantial part from the choices of housing and location that vouchers offer; 
(7)the combination of increased administrative flexibility and procedures to measure and reward local programs for better performance can substantially increase the benefit of housing vouchers to low-income households; and 
(8)local public housing agencies are in the best position to determine local housing needs and market conditions necessary to effectively manage housing voucher funding. 
(b)PurposesThe purposes of this title are to— 
(1)provide housing assistance through a flexible voucher program; 
(2)replace the housing choice voucher program established under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); 
(3)provide for the necessary program flexibility and oversight so that funds are used promptly and effectively to assist needy families; 
(4)provide for additional program flexibility to address local markets and needs; 
(5)provide for administrative decision making closer to the communities and families affected, by local officials who administer the program; and 
(6)provide incentives for improved self-sufficiency efforts by assisted families. 
103.DefinitionsFor the purposes of this title, the following definitions shall apply: 
(1)Administrative feeThe term administrative fee means a fee paid by the Secretary to a public housing agency for the routine administration, as determined by the Secretary, of administering assistance under this title. 
(2)Disabled familyExcept as otherwise provided in law, the term disabled family means a family whose head, spouse, or sole member is a person with disabilities, including 2 or more persons who are persons with disabilities living together. 
(3)Downpayment assistanceThe term downpayment assistance means assistance for a family to be used toward the purchase of a home, including reasonable and customary closing costs required in connection with the purchase of a home. 
(4)Elderly familyExcept as otherwise provided, the term elderly family means a family whose head, spouse, or sole member is a person who is at least 62 years of age, including 2 or more persons who are at least 62 years of age living together. 
(5)Eligibility eventThe term eligibility event means, with respect to a housing project— 
(A)the prepayment of the mortgage on such housing project; 
(B)the voluntary termination of the insurance contract for the mortgage for such housing project; 
(C)the termination or expiration of the contract for rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) for such housing project; or 
(D)the transaction under which the housing project is preserved as affordable housing, under paragraphs (3) and (4) of section 515(c) and section 524(d) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note), section 223(f) of the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4113(f)), or section 201(p) of the Housing and Community Development Amendments of 1978 (12 U.S.C. 1715z-1a(p)). 
(6)FamilyThe term family means a person or group of persons, as determined by the public housing agency, approved to reside in a unit receiving assistance under this title. 
(7)First-time homebuyerThe term first-time homebuyer means a family, no member of which has had an ownership interest in a principal residence during the 3 years preceding the date on which the family initially receives tenant-based homeownership assistance under this title. 
(8)Gross incomeThe term gross income is the amount of income from all sources for each family member of a household, without deductions or exclusions, notwithstanding any other provision of law. 
(9)Housing projectThe term housing project means a multifamily housing development receiving project-based rental assistance under section 107(b). 
(10)Median income for the areaThe term median income for the area means the family income at the fiftieth percentile of income for an area, as determined by the Secretary, with adjustments for smaller and larger families. 
(11)OwnerThe term owner means any private person or entity, including a cooperative, an agency of the Federal Government, or a public housing agency, having the legal right to lease or sublease dwelling units. 
(12)Person with disabilitiesThe term person with disabilities has the same meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(3)(b)). 
(13)Project-based rental assistanceThe term project-based rental assistance means housing assistance that a public housing agency may attach to a specific property under section 107. 
(14)Public housing agencyThe term public housing agency or PHA means— 
(A)any State, county, municipality, or other governmental entity or public body (or agency or instrumentality thereof) which is authorized to engage in or assist in the development or operation of low-income housing; or 
(B)any other entity designated by the Secretary to administer assistance under this title in jurisdictions where— 
(i)no public housing agency has been organized; or 
(ii)the Secretary determines that a public housing agency is not capable of effectively administering assistance under this title. 
(15)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(16)Special administrative feeThe term special administrative fee means a fee paid by the Secretary to a public housing agency for non-routine administrative expenses, as determined by the Secretary, which may include expenses associated with— 
(A)tenant-based homeownership assistance; 
(B)family self-sufficiency coordinators; and 
(C)lead-based paint risk assessments. 
(17)Tenant-based homeownership assistanceThe term tenant-based homeownership assistance means the payments made on a monthly basis by public housing agencies under section 108(c) and are used by families to make mortgage payments or meet other monthly homeownership expenses. 
(18)Transfer-eligible familyThe term transfer-eligible family means a family that has received rental assistance under this title for at least 12 months and is in compliance with applicable requirements imposed in accordance with this title and section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(19)Tenant-based rental assistanceThe term tenant-based rental assistance means housing assistance that provides for the eligible family to select suitable housing within the jurisdiction of an administering public housing agency. 
104.Authority of Secretary 
(a)Grant authorityThe Secretary is authorized to make grants to— 
(1)public housing agencies to provide tenant-based and project-based rental assistance, and tenant-based homeownership assistance to low income individuals; and 
(2)carry out activities related to the assistance described in paragraph (1) in accordance with this title. 
(b)Contract authority 
(1)In generalThe Secretary is authorized to enter into contracts with public housing agencies to administer grants authorized under subsection (a). 
(2)Payments to ownersPursuant to the contracts entered into under subsection (a), public housing agencies may enter into contracts to make assistance payments to owners, and such contracts shall include any terms and conditions required by the Secretary. 
(c)Tenant-Based assistance to continueAny family that is receiving tenant-based homeownership assistance under section 8(y) of the United States Housing Act of 1937 (42 U.S.C. 1437f(y)) shall continue to receive such assistance, subject to the terms and conditions of the United States Housing Act of 1937, as that Act was in effect on the day before the date of enactment of this Act, from amounts made available for assistance under this title. 
(d)Housing assistance under project-Based voucher program to continueAny units covered by a housing assistance payments contract on the day before the date of enactment of this Act under the project-based voucher program or project-based certificate program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) shall continue to receive assistance subject to the terms and conditions of that contract, from amounts made available for assistance under this title. 
105.Elderly families and disabled families 
(a)Existing tenantsNotwithstanding any other provision of this title, elderly families and disabled families, as such terms were defined under section 3(b)(3)(B) the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(B)) immediately prior to the date of enactment of this title, who were receiving assistance under section 8 (o) or (t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o), (t)) as in effect on the day prior to the date of enactment of this title, shall be treated in accordance with the immediately above-referenced sections until January 1, 2009. 
(b)New admissionsNotwithstanding any other provision of this title, except as provided in subsection (d), elderly families and disabled families not meeting the requirements of subsection (a), shall also be treated in accordance with section 8 (o) or (t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o), (t)) as in effect on the day prior to the date of enactment of this title, until January 1, 2009. 
(c)Public housing agency policiesNotwithstanding any other provision of this title, a public housing agency receiving a grant under section 104 shall, by January 1, 2009, have implemented a policy to ensure that the needs of elderly families and disabled families described under subsections (a) and (b) are addressed by a policy to be determined by the public housing agency as they relate to, among other things, eligibility and rent. 
(d)Early implementationA public housing agency that has implemented the policy described in subsection (c) before January 1, 2009, shall administer assistance for elderly families and disabled families first receiving a grant under section 104 after the effective date of such policy in accordance with such policy. 
106.Performance Standards 
(a)Performance standards and evaluationThe Secretary shall establish performance standards and a performance assessment system for public housing agencies receiving grants under this title to maximize the benefits of such assistance. 
(b)General reportsIn developing a performance assessment system or in evaluating the performance of a public housing agency, the Secretary may require the public housing agency to provide and report information including— 
(1)the number of households and persons in such households receiving assistance under this title, including— 
(A)the number of families with children; 
(B)the number of elderly families; 
(C)the number of disabled families; and 
(D)for each family, general demographic information and income levels; 
(2)the actual subsidy per family and value of assistance under this title received per family; 
(3)administrative costs incurred by a public housing agency in fulfilling its responsibilities under this title; and 
(4)other information as the Secretary may prescribe. 
(c)Public housing agency reportsNot less frequently than once every 12 months, the Secretary shall require each public housing agency to provide to the public on the Internet the reports required under subsection (a) in a form and manner acceptable to the Secretary. 
(d)Alternative administration 
(1)Troubled programsA public housing agency operating a program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) that the Secretary has designated as troubled under a performance evaluation system for the housing choice voucher program, or a public housing program that the Secretary has found to be troubled under section 6(j) of the United States Housing Act of 1937 (42 U.S.C. 1436d(j)) for the first full fiscal year after the date of enactment of this title— 
(A)shall not implement the provisions of sections 107, 109, or 112, unless approved by the Secretary; and 
(B)may implement the provision of any section of this title not specifically cited in subparagraph (A). 
(2)Failing scoreIf any public housing agency receives a failing score under the performance evaluation system implemented pursuant to subsection (a), the Secretary shall determine how to best administer the grant, which may include— 
(A)administration of such grant by 1 or more other public housing agencies or other entities; 
(B)appointment of a receiver to manage the grant; or 
(C)setting a specific deadline for improvement, if the Secretary determines that significant improvements can be made expeditiously. 
(3)ApplicabilityAll provisions applicable to public housing agencies administering funds under this title shall be applicable to such other public housing agencies or other entities as are designated by the Secretary pursuant to paragraph (2)(A). 
107.Eligible families 
(a)Initial eligibilitySubject to subsection (c), to be eligible to receive tenant-based rental or tenant-based homeownership assistance under this title, a family shall— 
(1)not own a significant interest in any real property; 
(2)not have assets exceeding an amount established by the Secretary; and 
(3)have a gross income that does not exceed 80 percent of the median income for the area, as determined by the Secretary in a manner consistent with income limits established for other Department of Housing and Urban Development programs, with adjustments for smaller or larger families and areas of unusually high or low income. 
(b)Continued eligibilitySubject to subsections (f) and (g), continued eligibility for housing assistance pursuant to this title shall be determined in accordance with standards established by the Secretary and the public housing agency, except that families with incomes above 80 percent of area median income shall not be eligible for continued assistance. 
(c)Other requirements 
(1)90 percent testNot fewer than 90 percent of the families selected during any 1-year period for assistance under this title shall have gross incomes that do not exceed 60 percent of the median income for the area, as determined by the Secretary, with adjustments for smaller or larger families and areas of unusually high or low income. 
(2)Additional requirementThe Secretary or a public housing agency may establish other eligibility requirements for assistance under this title. 
(d)Term limits 
(1)Assistance limitsSubject to paragraph (2), and beginning on January 1, 2008, a public housing agency may establish term limits to determine the maximum amount of time during which a family may receive assistance under this title. 
(2)Guidelines for term limitsTerm limits established under paragraph (1)— 
(A)shall not apply to elderly and disabled families; and 
(B)shall set a minimum term limit for families receiving rental assistance at 5 years. 
(e)Preferences and nondiscrimination 
(1)System for housing assistance 
(A)In generalEach public housing agency receiving a grant pursuant to this title shall establish a system for making housing assistance pursuant to this title available to eligible families. 
(B)Requirements of systemA system required under subparagraph (A) may include preferences for certain eligible populations identified by the public housing agency. 
(C)Disability preferenceNotwithstanding any other provisions of law, in providing assistance under this title a public housing agency may establish a preference for persons with a specific disability. 
(2)Nondiscrimination provisionNo person in the United States shall, on the grounds of race, color, national origin, religion, or sex, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded in whole or in part with funds made available under this title. 
(f)Review of family income 
(1)In generalNot less frequently than once every 2 years, each public housing agency administering a housing assistance grant pursuant to this title shall conduct a review of the family income of each family receiving assistance under this title to determine the continued eligibility of that family to receive assistance under this title. 
(2)Elderly or disabled family exceptionNotwithstanding paragraph (1), not less frequently than once every 3 years, each public housing agency shall review the income of each elderly family and each disabled family receiving assistance under this title to determine the continued eligibility of that family to receive assistance under this title. 
(g)Termination for criminal activity and alcohol abuse and selection of tenants 
(1)Termination of assistanceNotwithstanding any other provision of law, a public housing agency may deny assistance under this title based on the actions by a family member, and may terminate assistance under this title based on actions by a family member, or any guest or other person under the family's control, if the public housing agency determines that the family member or other person engages in or has engaged in any— 
(A)criminal activity (including violent criminal activity and drug-related criminal activity) on or off the premises; 
(B)alcohol abuse (or pattern of abuse) that threatens the health, safety, or right to peaceful enjoyment of the premises by other tenants; 
(C)parole violation, probation violation, or flight to avoid prosecution, custody, or confinement after conviction; or 
(D)such other acts that subject the person to a lifetime registration requirement under a State sex offender registration program. 
(2)General termination provisionsEach contract between a public housing agency and an owner to make assistance payments under this title shall provide that, during the term of the lease, the owner may not terminate the tenancy except for serious or repeated violations of the terms and conditions of the lease, for violation of applicable Federal, State, and local law, in accordance with this title, or for other good cause. 
(3)Specific causes for termination 
(A)In generalEach contract between a public housing agency and an owner to make assistance payments under this title shall provide that, during the term of the lease, the circumstances described in subparagraph (B) shall be cause for termination of tenancy by the owner, if the owner determines that the tenant of a unit, any member of the tenant's household, or any guest or other person under the tenant's control engages in or has engaged in any activities described in subparagraph (B). 
(B)Prohibited activitiesActivities described in this subparagraph are— 
(i)violent criminal activity or drug-related criminal activity, on or off the premises; 
(ii)other criminal activity that threatens the health, safety, or right to peaceful enjoyment of the premises by other tenants, or the right to peaceful enjoyment of their residences by persons residing in the immediate vicinity of the premises; 
(iii)alcohol abuse (or pattern of abuse) that threatens the health, safety, or right to peaceful enjoyment of the premises by other tenants; 
(iv)parole violation, probation violation, or flight to avoid prosecution, custody, or confinement after conviction; or 
(v)such other acts that subject the person to a lifetime registration requirement under a State sex offender registration program. 
(4)Additional termination provisionsA public housing agency may deny or terminate assistance under this title, and the owner may terminate tenancy for reasons other than the reasons specified in paragraph (3), as specified in an agreement or contract or as prescribed by the Secretary. 
(5)Selection of tenantsAfter the eligibility of a family is determined in accordance with this section, the selection of a tenant shall be the function of the owner. 
(h)Selection of familiesIn selecting families for the provision of assistance under this title, a public housing agency may not exclude or penalize a family solely because the family resides in a public housing project, subject to the normal and customary procedures of the public housing agency. 
108.Eligible activities 
(a)In generalEligible activities under this title include— 
(1)tenant-based rental assistance, including pad rentals; 
(2)project-based rental assistance under subsection (b); 
(3)tenant-based homeownership assistance for first-time homebuyers under subsection (c); 
(4)self-sufficiency programs under section 114, including self-sufficiency escrow savings accounts deposits; 
(5)costs of administering grant amounts under this title; 
(6)costs of other activities, as specified by the Secretary, in support of tenant-based rental assistance, project-based rental assistance, tenant-based homeownership assistance, and self-sufficiency coordinators authorized under this title; and 
(7)amounts to be used by the Secretary for purposes of program evaluation, management information systems, and technical assistance. 
(b)Project-Based rental assistance 
(1)In generalA public housing agency may use amounts provided under this title to enter into a project-based housing assistance payments contract with respect to eligible units for up to 10 years, subject to the availability of appropriations and to compliance with the inspection requirements under section 112(b). 
(2)ExtensionsAt the expiration of a contract entered into under paragraph (1), a public housing agency may extend the term of the contract if the housing continues to meet the housing quality standards under section 112(b) and such other requirements as that public housing agency may prescribe. 
(3)Percentage limitations 
(A)Attached structuresNot more than 20 percent of the funding made available to the public housing agency under this title may be attached to structures pursuant to this subsection. 
(B)Project-Based housing assistanceNot more than 25 percent of the dwelling units in any building may be assisted under a project-based housing assistance payments contract, except for— 
(i)housing consisting of single-family properties; or 
(ii)dwelling units that are specifically made available for households comprised of elderly families, disabled families, and families receiving supportive services. 
(4)Option of tenant-based assistance 
(A)RelocationEach low-income family occupying a dwelling unit assisted under a project-based voucher contract may relocate and continue to receive assistance under this title so long as the family has occupied the assisted dwelling unit for 12 months and relocates within the jurisdiction of the public housing agency wherein it currently resides. 
(B)Comparable assistanceExcept as provided in subparagraphs (C) and (D), upon such a move to a unit that meets Federal and local requirements, including housing quality standards, the public housing agency shall provide the low-income family with tenant-based rental assistance under this title or such other tenant-based rental assistance that is comparable. 
(C)LimitationIn providing assistance under subparagraph (B), the public housing agency shall not be required to provide housing assistance in an amount higher than the assistance provided to the low-income family prior to the relocation under subparagraph (A). 
(D)If assistance not availableIf tenant-based rental assistance is not immediately available to fulfill this requirement, the public housing agency shall provide the family with the next available tenant-based rental voucher or other tenant-based rental assistance amounts that become available. 
(5)Payment for vacant units 
(A)In generalThe public housing agency may continue to provide assistance under the project-based contract, for a reasonable period not exceeding 60 days, for a dwelling unit that becomes vacant, but only if— 
(i)the vacancy was not the fault of the owner of the dwelling unit; and 
(ii)the owner takes every reasonable action to minimize the likelihood and extent of any such vacancy. 
(B)No assistance after expiration of 60-day periodProject-based rental assistance may not be provided for a vacant unit after the expiration of the 60-day period described in subparagraph (A). 
(c)Homeownership assistance for first-Time homebuyers 
(1)In generalA public housing agency may provide tenant-based homeownership assistance and downpayment assistance under this title to assist a first-time homebuyer that purchases a home. 
(2)Family eligibilityIn order to receive tenant-based homeownership assistance or downpayment assistance under this title, a family shall— 
(A)qualify as a first-time homebuyer; 
(B)participate in a homeownership counseling program; and 
(C)meet any other initial or continuing requirements established by the public housing agency. 
(3)Purchase agreementA recipient of tenant-based homeownership assistance or downpayment assistance may enter into a purchase agreement for a home whether constructed, under construction, or proposed. 
(4)Downpayment assistance 
(A)In generalSubject to the provisions of this paragraph, a public housing agency may, in lieu of providing tenant-based homeownership assistance to a family under this subsection, provide downpayment assistance under this title for a family that has received a rental subsidy administered by the Secretary for a period of not less than 12 months prior to the date of receipt of downpayment assistance. 
(B)Grant requirementsA downpayment assistance grant under subparagraph (A)— 
(i)shall be in the form of a single one-time grant to be used only as a contribution toward the downpayment and reasonable and customary closing costs required in connection with the purchase of a home; and 
(ii)may not exceed $10,000. 
(C)No effect on obtaining outside sources for downpayment assistanceThis title may not be construed to prohibit a public housing agency from providing downpayment assistance to families from sources other than a grant provided under this title, or as determined by the public housing agency. 
109.Amount of assistance 
(a)In generalIn accordance with the provisions of this section, each public housing agency administering assistance under this title shall determine the amount of any monthly assistance payment for a family. 
(b)Rent structuresIn fulfilling its requirements under this section, a public housing agency may establish— 
(1)a rent structure in which a family pays a flat amount of rent and such amount is adjusted on the basis of an annual cost index; 
(2)an income-tiered rent structure in which the amount of rent that a family is required to pay is set and distributed on the basis of broad tiers of income, adjusted on the basis of an annual cost index; 
(3)a rent structure in which the amount of rent that a family is required to pay is based on a percentage of family income; 
(4)a rent structure in which the amount of rent that a family is required to pay is based on the provisions of sections 3 and 8(o)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a and 1437f(o)(2)) as such sections existed prior to the date of enactment of this title; or 
(5)any other rent structure that includes 1 or more of the elements of the rent structures specified in this subsection. 
(c)Elderly and disabled familiesNotwithstanding subsection (b), elderly families and disabled families shall pay rent in accordance with the provisions of section 105. 
(d)Minimum rental amountA public housing agency shall establish a minimum monthly rental amount to be paid by each family assisted in accordance with this title. 
(e)Rent reasonableness 
(1)In generalThe rent for dwelling units assisted under this title shall be reasonable and appropriate in comparison with rents charged for dwelling units of a modest nature and a non-luxury standard in the private, unassisted local market. 
(2)ReviewPublic housing agencies shall review rents not less than annually to ensure that they meet the standard described in paragraph (1). 
(f)Maximum subsidyPublic housing agencies shall establish maximum subsidy levels for housing assistance under this title that are reasonable and appropriate for the market area. 
110.Allocation and distribution of funds 
(a)In generalFor purposes of administering assistance under this title, the Secretary shall allocate available amounts subject to appropriations as follows: 
(1)Interim formula for allocation of fundsDuring the fiscal years in which this title is being administered pursuant to the Federal Register notice described in section 118(a), each public housing agency may receive an amount proportionate to its annual 2005 housing choice voucher program funding for housing assistance and administrative expenses, adjusted for inflation and subject to validation. 
(2)Permanent formula for allocation of fundsIn accordance with the provisions of section 118(b)(2), the Secretary shall establish a formula to allocate funding made available by Congress under this title. 
(b)Amounts to provide tenant-Based rental assistance 
(1)In generalThe Secretary shall allocate amounts made available from appropriations to public housing agencies for tenant-based rental assistance as authorized by section 115. 
(2)TimingAdditional tenant-based rental assistance provided under paragraph (1) for a family shall be allocated for 1 year. 
(3)ExpirationAfter the expiration of the 1-year period described in paragraph (2), any amounts not expended shall be included in the subsequent grant to each public housing agency under this title. 
111.Environmental reviewNotwithstanding any other provision of law, the National Environmental Protection Act (42 U.S.C. 4321 et seq.) shall not apply to activities authorized under this title. 
112.Inspection of units 
(a)Inspection required 
(1)In generalThe Secretary shall require that a public housing agency administering rental assistance under this title shall inspect each rental dwelling unit assisted pursuant to this title not later than 60 days after the date of receipt of the initial assistance payment to determine that the rental dwelling unit meets the housing quality standards under subsection (b). 
(2)Standards must be metEach rental dwelling unit shall meet such standards in order to receive continued assistance payments. 
(b)Housing quality standardsEach rental dwelling unit assisted by a public housing agency under this title shall either meet the housing quality standards established by the Secretary or comparable housing quality standards that the Secretary has approved. 
(c) Inspections 
(1)Maintenance requirementEach public housing agency administering rental assistance under this title shall determine that all occupied dwelling units assisted by such public housing agency pursuant to this title are maintained in accordance with the standards described under subsection (b). 
(2)TimingEach rental dwelling unit assisted by the public housing agency under this title shall be inspected when it is first leased, pursuant to subsection (a). Thereafter, each public housing agency shall annually inspect at least 25 percent of all of its rental dwelling units assisted under this title, and each such rental dwelling unit shall be inspected at least once every 4 years. 
(d)Corrective actionsNo further assistance payment may be made pursuant to this title for a rental dwelling unit which fails to meet the standards under subsections (b) or (c). 
113.Ability to transfer tenant-based rental assistance 
(a)State and regional transfer agreementsA public housing agency may enter into agreements with other public housing agencies within the same State or region in order to facilitate the ability of transfer-eligible families who wish to transfer their tenant-based rental assistance under this title to another jurisdiction within a State or region. 
(b)Regional boundariesFor the purpose of entering into agreements among public housing agencies within a proposed region pursuant to subsection (a), public housing agencies may establish regions and enter into regional agreements with other public housing agencies, except that the public housing agencies shall notify the Secretary of any proposed regional boundaries encompassing more than 1 State or the District of Columbia prior to the execution of any such agreement, and the boundaries may be implemented only if the Secretary does not object, not later than 60 days after the date of notification to the Secretary. 
(c)ProceduresThe Secretary may establish procedures to transfer funding between public housing agencies in order to phase out and eliminate previous portability billing arrangements among public housing agencies under section 8(r)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437f(r)(3)) as in effect on the day prior to the date of enactment of this title. 
114.Self-sufficiency 
(a)Self-SufficiencySubject to the provisions of this section, a public housing agency may develop a local self-sufficiency initiative accessing public and private resources to enable families to achieve economic independence and homeownership. 
(b)Eligible activitiesA public housing agency may use funds made available under this title for a self-sufficiency initiative authorized by subsection (a) only— 
(1)to provide housing assistance; 
(2)to employ self-sufficiency coordinators; and 
(3)to establish and maintain a special escrow account incentive. 
(c)RequirementsA public housing agency may establish requirements for participating families and terminate or withhold assistance under this title if families fail to comply, without good cause, with any such requirements. 
115.Termination of rental assistance contracts and related transactions 
(a)Enhanced voucher assistance 
(1)In generalExcept as provided in subsection (b), families affected by an eligibility event shall receive enhanced voucher assistance under this subsection. 
(2)Scope of enhanced voucher assistanceEnhanced voucher assistance shall be tenant-based rental assistance under this title, except that a family shall— 
(A)pay as rent not less than the amount that the family was paying on the date of the eligibility event; 
(B)be allowed to remain in the rental housing project in which they were residing for 12 months; and 
(C)have its housing assistance calculated in accordance with the provisions of section 109 if the family moves out of the housing project. 
(3)Amount of rental assistanceIf a family elects to remain in the same housing project under paragraph (2)(A), and if the rent for the dwelling unit in the housing project exceeds the maximum subsidy level established by the public housing agency, the maximum subsidy level used to calculate the enhanced voucher shall equal the rent for the dwelling unit, subject to the rent reasonableness requirements of section 109(e) and any other reasonable limit prescribed by the Secretary. 
(4)Tenant-based rental assistanceAfter 12 months of receiving assistance under subsection (a), affected families shall receive tenant-based rental assistance calculated in accordance with section 109 in lieu of the assistance under subsection (a). 
116.Failure to perform 
(a)MonitoringThe Secretary shall make such reviews and audits as may be necessary or appropriate to determine whether— 
(1)each public housing agency has carried out the activities and objectives of this title, including all certifications, in accordance with the requirements of this title and other applicable laws; 
(2)it has the continuing capacity to undertake such activities and objectives in a timely and effective manner; and 
(3)whether it has met the performance standards established by the Secretary pursuant to section 106(a). 
(b)EnforcementIn addition to any other actions authorized under this or any other applicable law, if the Secretary finds that a public housing agency receiving assistance under this title has failed to comply with any provision of this title, including any performance standard established by the Secretary pursuant to this title, and until the Secretary is satisfied that there is no longer any such failure to comply, the Secretary may— 
(1)terminate payments under this title to the public housing agency and provide for alternative administration of such amounts; 
(2)withhold from the public housing agency amounts from the total allocation that would otherwise be available to the public housing agency under this title; 
(3)reduce the amount of future grants to the public housing agency by an amount equal to the amount of such grants that were not expended in accordance with this title; 
(4)limit the availability of amounts provided to the public housing agency to programs and activities under this title not affected by such failure to comply; 
(5)withhold from the public housing agency other amounts allocated for the public housing agency under other programs administered by the Secretary; 
(6)require such changes in public housing agency policy or management practices, consistent with other provisions of this title, as determined necessary to ensure compliance; 
(7)refer any such failure to comply, as appropriate, to Federal, State, or local enforcement agencies for appropriate action; 
(8)impose civil money penalties, except that a public housing agency shall not pay a civil money penalty imposed under this paragraph from a grant received under section 103; or 
(9)take any combination of the actions described in paragraphs (1) through (8), as appropriate. 
117.Administrative and special administrative fees 
(a)Administrative feesIn each fiscal year, the Secretary shall pay an administrative fee to each public housing agency administering a program under this title. 
(b)Special administrative feesOf amounts made available under this title for administrative fees, the Secretary may retain up to 5 percent for allocation as special administrative fees to public housing agencies for non-routine expenses. 
(c)Interim allocation of administrative feesDuring the period in which this title is being administered pursuant to the Federal Register notice described in section 118(a), the Secretary shall allocate administrative fees to public housing agencies on a pro rata basis, based upon the amount that each public housing agency received under the pro rata distribution method in fiscal year 2005. 
(d)Permanent allocation of administrative feesIn the final rule described in section 118(b)(2), the Secretary shall establish a formula for distributing administrative fees for the administration of this title. 
118.Implementation 
(a)Interim implementationNotwithstanding any other provision of law, the Secretary shall publish a notice in the Federal Register not later than 90 days after the date of enactment of this title describing the immediate implementation of this title on an interim basis. 
(b)Final implementation 
(1)RulesThe Secretary shall, not later than 18 months after the date of enactment of this title, issue a final rule for the purpose of implementation of this title, other than sections 110(a)(2) and 117(d). 
(2)Rules issued under negotiated rulemaking proceduresFor the purpose of final implementation of sections 110(a)(2) and 117(d), the Secretary shall issue 1 or more proposed rules developed under the negotiated rulemaking procedure under subchapter III of chapter 5 of title 5, United States Code. 
(3)Rules shall be issued within 24 monthsOne or more final rules implementing sections 110(a)(2), and 117(d) shall be issued not later than 24 months after the date of enactment of this title. 
119.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the provisions of this title for each of fiscal years 2006 through 2011. 
120.Conforming amendments 
(a)Public Housing Agency OrganizationSection 2 of the United States Housing Act of 1937 (42 U.S.C. 1437) is amended— 
(1)in subsection (b)(2)— 
(A)in subparagraph (A), by striking or at the end; 
(B)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following: 
 
(C)that is administering a program under section 8 of this Act.; and 
(2)in subsection (b)(3), by striking or status as assisted housing under section 8. 
(b)Rental paymentsSection 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a) is amended— 
(1)in subsection (a)(1)— 
(A)by striking (other than a family assisted under section 8(o) or (y) or paying rent under section 8(c)(3)(B)); and 
(B)by inserting section 3A of this Act and after Except as provided in; 
(2)in subsection (a)(3)(A), by striking (o)(2); 
(3)in subsection (b)(6)— 
(A)by striking (A) In general.—Except as provided in subparagraph (B), the term and inserting The term; and 
(B)by striking subparagraph (B); and 
(4)in subsection (f)(2)— 
(A)in subparagraph (A), by inserting and after the semicolon; 
(B)by striking subparagraph (B); and 
(C)by redesignating subparagraph (C) as subparagraph (B). 
(c)Contributions for lower income housing projectsSection 5(c) of the United States Housing Act of 1937 (42 U.S.C. 1437c(c)) is amended by striking paragraphs (6) through (8). 
(d)Public housing agency plansSection 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) is amended— 
(1)in subsection (a)(1), by inserting administering programs under this Act after public housing agency the first place it appears; 
(2)in subsection (b)(1), by striking 8(o) or; 
(3)in subsection (d)— 
(A)in paragraph (3), by striking and housing assistance under section 8(o); 
(B)in paragraph (4), by striking and rental contributions of families assisted under section 8(o); 
(C)in paragraph (10)(A), by striking to tenant-based assistance and 
(D)in paragraph (11), by striking under section 8(y) or; and 
(4)in subsection (k)— 
(A)in subparagraph (A), by inserting and after the semicolon; 
(B)in subparagraph (B), by striking ; and and inserting a period; and 
(C)by striking subparagraph (C). 
(e)Contract provisionsSection 6(q)(8)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437d(q)(8)(B)) is amended— 
(1)in clause (i), by inserting and after the semicolon; 
(2)in clause (ii), by striking ; and and inserting a period; and 
(3)by striking clause (iii). 
(f)Designated housing for elderly and disabled familiesSection 7(c)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437e(c)(2)) is amended by striking tenant-based rental assistance under section 8 and inserting assistance under the Flexible Voucher Act of 2005. 
(g)Lower income housing assistanceSection 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking (1) In general.— ; and 
(B)by striking paragraph (2); 
(2)in subsection (p), by striking existing housing and moderate rehabilitation programs; and inserting moderate rehabilitation program; 
(3)in subsection (q)— 
(A)by striking paragraphs (2) through (4) 
(B)in paragraph (1)— 
(i)in subparagraph (A)— 
(I)by striking tenant-based assistance, certificate, voucher, and; and 
(II)by striking rehabilitation programs and inserting rehabilitation program; 
(ii)by striking subparagraph (B); 
(iii)by redesignating subparagraphs (C) as subparagraph (B); and 
(iv)by redesignating subparagraphs (D) and (E) as paragraphs (2) and (3), respectively, and moving the margins 2 ems to the left. 
(4)in subsection (z)— 
(A)in paragraph (1)(A)— 
(i)in the subparagraph heading, by striking Tenant-based assistance and inserting Voucher program assistance; and 
(ii)by striking tenant-based assistance and inserting assistance under the Flexible Voucher Act of 2005; and 
(B)in paragraph (2)— 
(i)by striking tenant - or; and 
(ii)by striking the last sentence; and 
(5)by striking subsections (o), (r), (s), (t), (u), (x), (y), and (dd). 
(h)Eligibility for assisted housingSection 16 of the United States Housing Act of 1937 (42 U.S.C. 1437n) is amended— 
(1)in subsection (a), by striking paragraph (4); 
(2)by striking subsection (b); and 
(3)by redesignating subsections (c), (d), and (f) as subsections (b), (c), and (d), respectively. 
(i)Demolition and disposition of housingSection 18(a)(4)(A)(iii)(III)(aa) of the United States Housing Act of 1937 (42 U.S.C. 1437p(a)(4)(A)(iii)(III)(aa)) is amended by striking tenant-based assistance and inserting assistance under the Flexible Voucher Act of 2005. 
(j)Conversion of public housing to vouchersSection 22 of the United States Housing Act of 1937 (42 U.S.C. 1437t) is amended— 
(1)in subsection (a), by striking tenant-based assistance and inserting assistance under the Flexible Voucher Act of 2005; 
(2)in subsection (b)(1)— 
(A)in subparagraph (A), by striking tenant-based assistance under section 8 and by inserting assistance under the Flexible Voucher Act of 2005; 
(B)in subparagraph (C), by striking tenant-based assistance under section 8 each place that term appears and inserting assistance under the Flexible Voucher Act of 2005; 
(C)in subparagraph (D), by striking tenant-based assistance and inserting assistance under the Flexible Voucher Act of 2005; and 
(D)in subparagraph (E), by striking tenant-based assistance and inserting assistance under the Flexible Voucher Act of 2005; 
(3)in subsection (c), by striking tenant-based assistance and inserting assistance under the Flexible Voucher Act of 2005; and 
(4)in subsection (d)— 
(A)by striking tenant-based assistance and inserting assistance under the Flexible Voucher Act of 2005; and 
(B)in paragraph (4)(A)(ii)(III)(aa), by striking tenant-based assistance each place that term appears and inserting assistance under the Flexible Voucher Act of 2005; and 
(5)by striking subsection (f). 
(k)Family self-Sufficiency programSection 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u) is amended— 
(1)in subsection (a), by striking and assistance under the certificate and voucher programs under section 8; 
(2)in subsection (b)— 
(A)in paragraph (4)(A), by striking receives incremental assistance under subsection (b) or (o) of section 8 or that; and 
(B)by striking paragraph (5); 
(3)in subsection (c)— 
(A)in paragraph (1), in the first sentence, by striking receiving assistance under the certificate and voucher programs of the public housing agency under section 8 or; 
(B)in paragraph (1), in the third sentence, by striking under section 8; and 
(C)in paragraph (2), in the second sentence, by striking receiving assistance under section 8 or; 
(4)in subsection (d)— 
(A)in paragraph (1), in the first sentence, by striking or dwelling unit assisted under section 8; and 
(B)in paragraph (1), in the third sentence, by striking or housing assisted under section 8; 
(5)in subsection (h)— 
(A)by striking the subsection heading and inserting the following: Performance funding system.— ; 
(B)by striking paragraph (1); and 
(C)in paragraph (2), by striking (2) Performance funding system.—; 
(6)in subsection (i)(1), by striking budget authority for certificate and voucher assistance under section 8 and; and, 
(7)in subsection (n)(5), by striking or housing assisted under section 8. 
(l)Tenant-Based assistance grants for projectsSection 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— 
(1)in the section heading— 
(A)by inserting And after Revitalization,; and 
(B)by striking , And tenant-based assistance; 
(2)in subsection (c)(3), by striking tenant-based assistance under section 8 and inserting assistance under the Flexible Voucher Act of 2005; 
(3)in subsection (d)(1)(J), by striking section 8 and inserting the Flexible Voucher Act of 2005; 
(4)in subsection (e)— 
(A)in paragraph (2)(F), by striking tenant and inserting project; and 
(B)in paragraph (3), by striking , tenant-based assistance only, and inserting assistance under the Flexible Voucher Act of 2005 only; and 
(5)in subsection (j)(2)(B), by striking (other than tenant-based assistance) and inserting (other than assistance under the Flexible Voucher Act of 2005). 
(m)Conversion of distressed public housingSection 33 of the United States Housing Act of 1937 (42 U.S.C. 1437z–5) is amended— 
(1)in the section heading by striking Tenant-Based Assistance and inserting Assistance Under the Flexible Voucher Act of 2005; 
(2)in subsection (a)(3)(B), by striking tenant-based assistance under section 8 and inserting assistance under the Flexible Voucher Act of 2005, if specific appropriations are available for such purpose,; 
(3)in subsection (d), in the subsection heading, by striking Tenant-Based Assistance and inserting Assistance Under the Flexible Voucher Act of 2005; and 
(4)in subsection (d)(2)(A)(ii)(II)(aa), by striking tenant-based assistance both places where it appears and inserting assistance under the Flexible Voucher Act of 2005. 
(n)Local housing assistance planSection 213 of the Housing and Community Development Act of 1974 (42 U.S.C. 1439) is amended— 
(1)in subsection (d)(1)(A)— 
(A)in clause (i)— 
(i)by striking (i); and 
(ii)in the last sentence— 
(I)by striking tenant-based and inserting project-based; and 
(II)by striking (o); and 
(B)by striking clause (ii); and 
(2)by striking subsection (e). 
IIPublic housing rent flexibility and simplification 
201.Short title 
This title may be cited as the Public Housing Rent Flexibility and Simplification Act of 2005. 
202.Public housing rent flexibility and simplification 
(a)In generalSection 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a), as amended by section 120, is amended— 
(1)in subsection (a)— 
(A)by striking (1) Dwelling units and that follows through (3), a family and inserting A family; and 
(B)by striking paragraphs (2), (3), (4), and (5); 
(2)in subsection (b)(5)— 
(A)in subparagraph (A), by striking (A); and 
(B)by striking subparagraph (B); and 
(3)in subsection (d)(3), by amending subparagraph (A) to read as follows: 
 
(A)that receives assistance under section 8; and. 
(b)Public Housing rental paymentsThe United States Housing Act of 1937 is amended by inserting after section 3 (42 U.S.C. 1437a) the following new section: 
 
3A.Public housing rental payments 
(a)Rent structure and occupancy 
(1)In generalPublic housing dwelling units assisted under this Act shall be rented only to and occupied by low-income families that do not own a significant interest in real property and do not have assets exceeding an amount established by the Secretary at the time of their initial occupancy of such units. 
(2)ReviewNot less frequently than once every 2 years, each public housing dwelling unit receiving assistance under this Act shall conduct a review of the family income of each family occupying such unit to determine the continued eligibility of that family to occupy such unit. 
(3)Elderly or disabled family exceptionNotwithstanding paragraph (1), not less frequently than once every 3 years, each public housing dwelling unit receiving assistance under this Act shall conduct a review of the income of each elderly family or disabled family occupying such unit to determine the continued eligibility of that family to occupy such unit. 
(4)Rental payments for public housing families and rent structure 
(A)In generalIn accordance with the provisions of this section, public housing agencies shall determine the amount of any monthly rent for a family with respect to a public housing dwelling unit receiving assistance under this Act. 
(B)Rent structure guidelinesIn fulfilling its requirements under this section, a public housing agency may establish— 
(i)a rent structure in which the public housing agency establishes a flat amount of rent for each dwelling unit that it owns and operates, based on the rental value of the unit, as determined by the public housing agency, and in which such rent is adjusted on the basis of an annual cost index; 
(ii)an income-tiered rent structure in which the amount of rent that a family is required to pay is set and distributed on the basis of broad tiers of income, and such tiers and rents are adjusted on the basis of an annual cost index, except that families entering public housing shall not be offered a rent that is lower than the rent corresponding to their income tier; 
(iii)a rent structure in which the amount of rent that a family is required to pay is based on a percentage of family income; 
(iv)a rent structure in which the amount of rent that a family is required to pay is based on the provisions of section 3, as such section was in effect on the day prior to the date of enactment of this section; or 
(v)any other rent structure that includes 1 or more of the elements of the rent structures specified in this subparagraph. 
(C)Elderly families and disabled families 
(i)Existing tenantsNotwithstanding any other provision of this Act, elderly families and disabled families, as such terms were used in this Act on the day prior to the date of enactment of this section, who were receiving assistance under section 3, as such section was in effect on the day prior to the date of enactment of this section, shall be treated in accordance with section 3 until January 1, 2009. 
(ii)New admissionsNotwithstanding any other provision of this Act, except as provided in clause (iv), elderly families and disabled families not meeting the requirements of clause (i) shall also be treated in accordance with section 3, as such section was in effect on the day prior to the date of enactment of this section, until January 1, 2009. 
(iii)Public housing agency policiesNotwithstanding any other provision of this Act, a public housing agency providing assistance under this Act shall, by January 1, 2009, have implemented a policy to ensure that the needs of elderly families and disabled families described under clauses (i) and (ii) are addressed by a policy determined by a public housing agency, as they relate to, among other things, eligibility and rent. 
(iv)Early implementationA public housing agency that has implemented a policy described in clause (iii) before January 1, 2009, shall administer assistance for elderly families and disabled families first receiving assistance under this Act after the effective date of such policy in accordance with such policy. 
(D)Minimum rental amountPublic housing agencies shall establish a minimum monthly rental amount to be paid by each family. 
(5)Occupancy by police officers 
(A)Eligibility requirements waiver 
(i)In generalSubject to subparagraph (B) and notwithstanding any other provision of law, a public housing agency may, in accordance with the public housing agency plan for the agency, allow a police officer who is not otherwise eligible for residence in public housing to reside in a public housing dwelling unit. 
(ii)Number and locationThe number and location of units occupied by police officers under this paragraph and the terms and conditions of their tenancies shall be determined by the public housing agency. 
(B)Increased securityA public housing agency may take the actions authorized in subparagraph (A) only for the purpose of increasing security for the residents of a public housing project. 
(6)Occupancy by over-income families in certain public housing 
(A)AuthorityNotwithstanding any other provision of law, a public housing agency that owns or operates fewer than 250 public housing dwelling units may, on a month-to-month basis, lease a dwelling unit in a public housing project to an over-income family in accordance with this paragraph, but only if— 
(i)there are no eligible families applying for housing assistance from the public housing agency for that month; and 
(ii)the agency provides not less than a 30-day public notice of the availability of such assistance. 
(B)Terms and conditionsThe number and location of dwelling units of a public housing agency occupied under this paragraph by over-income families, and the terms and conditions of those tenancies, shall be determined by the public housing agency, except that— 
(i)notwithstanding paragraph (2), rent for a unit shall be in an amount that is not less than the costs to operate the unit; 
(ii)if an eligible family applies for residence after an over-income family moves in to the last available unit, the over-income family shall vacate the unit in accordance with notice of termination of tenancy provided by the agency, which shall be provided not less than 30 days before such termination; and 
(iii)if a unit is vacant and there is no one on the waiting list, the public housing agency may allow an over-income family to gain immediate occupancy in the unit, while simultaneously providing reasonable public notice and outreach with regard to availability of the unit. 
(7)Escrow savings accounts 
(A)In generalA public housing agency may establish escrow savings accounts for any family residing in a public housing dwelling unit as an incentive to encourage savings. 
(B)MatchingEscrow savings accounts may be matched with any other public or private funds. 
(b)Definition of terms under this sectionAs used in this section, the following definitions shall apply: 
(1)Disabled familyExcept as otherwise provided in law, the term disabled family means a family whose head, spouse, or sole member is a person with disabilities, including 2 or more persons who are persons with disabilities living together. 
(2)Elderly familyExcept as otherwise provided, the term elderly family means a family whose head, spouse, or sole member is a person who is at least 62 years of age, including 2 or more persons who are at least 62 years of age living together. 
(3)FamilyThe term family means a person or group of persons, as determined by the public housing agency, approved to reside in a unit receiving assistance under this title. 
(4)IncomeThe term income means income from all sources of each member of the household without deductions or exclusions, notwithstanding any other provisions of law, except where a public housing agency has approved deductions or exclusions. 
(5)Police officerThe term police officer means any person determined by a public housing agency to be, during the period of residence of that person in public housing, employed on a full-time basis as a duly licensed professional police officer by a Federal, State, or local government or by any agency thereof (including a public housing agency having an accredited police force). 
(6)Public housing agencyThe term public housing agency means— 
(A)any State, county, municipality, or other governmental entity or public body (or agency or instrumentality thereof) which is authorized to engage in or assist in the development or operation of low-income housing; or 
(B)any other entity designated by the Secretary to administer assistance under this title in jurisdictions where— 
(i)no public housing agency has been organized; or 
(7)Over-income familyThe term over-income family means an individual or family that is not a low-income family. 
(c)Availability of income matching informationA public housing agency shall require any family residing in a public housing dwelling unit who receives information regarding income, earnings, wages, or unemployment compensation from the Department of Housing and Urban Development pursuant to income verification procedures of the Department to disclose such information, upon receipt of the information, to the public housing agency that owns or operates the public housing dwelling unit in which such family resides.. 
(c)Technical and conforming amendmentsThe United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended— 
(1)in section 16(a) (42 U.S.C. 1437n), as amended by this Act, by striking paragraph (3) and by redesignating paragraph (4) as paragraph (3); and 
(2)in section 23 (42 U.S.C. 1437u)— 
(A)by striking subsection (d) and inserting the following: 
 
(d)PlanEach public housing agency carrying out a local program under this section shall establish a plan to offer incentives to families to encourage families to participate in the program.; 
(B)by striking subsection (e); and 
(C)by redesignating subsections (f) through (o) as subsections (e) through (n), respectively. 
IIIMoving to work program 
301.Short titleThis title may be cited as the Moving to Work Program Act of 2005. 
302.Moving to work program 
The United States Housing Act of 1937 (42 U.S.C. 1437) is amended by adding at the end the following new section: 
 
36.Moving to work program 
(a)PurposesThe purposes of the program established under this title are— 
(1)to give incentives to families to become self-sufficient; 
(2)to give public housing agencies and the Secretary flexibility to develop approaches for providing and administering housing assistance that achieve greater cost-effectiveness in Federal expenditures; 
(3)to increase housing opportunities for low-income families; 
(4)to reduce administrative burdens on public housing agencies in providing housing assistance; and 
(5)to allow Federal resources to be more effectively utilized at the local level. 
(b)Program authority 
(1)In generalThe Secretary shall establish the Moving to Work Program (in this title referred to as the Program), in which public housing agencies meeting the eligibility criteria under subsection (c) may participate. 
(2)Use of assistanceUnder the Program a public housing agency may combine operating assistance provided under section 9(e), modernization assistance provided under section 9(d), and assistance provided under the Flexible Voucher Act of 2005, to provide housing assistance for low-income families, and services to facilitate the transition to work. 
(3)Authority of secretary 
(A)WaiverNotwithstanding any other provision of law, except as provided in subsection (e), the Secretary may waive any provision of this Act with respect to assistance under the Program under this title. 
(B)Additional powersThe Secretary may, as the Secretary determines appropriate to further the purposes of this section— 
(i)provide streamlined procedures including procurement procedures; and 
(ii)subject to paragraph (2), may provide for immediate implementation of such procedures. 
(c)EligibilityA public housing agency may submit an application, in such form as prescribed by the Secretary, under this title to participate in the Program if such public housing agency— 
(1)participates at the time of the submission in the Moving to Work Demonstration established under section 101(e) of the Departments of Veterans Affairs and Housing and Urban Development, and independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321–281; 42 U.S.C. 1437f note); 
(2)is designated at the time of submission as a high performer under the applicable assessment systems that evaluate a public housing agency’s performance, if any, with respect to its public housing and voucher programs; 
(3)manages at least 500 units of public housing pursuant to contracts for annual contributions; 
(4)administers at least 500 vouchers under the Flexible Voucher Act of 2005; or 
(5)meets other criteria as determined by the Secretary, including the public housing agency’s— 
(A)demonstrated capacity to develop and manage a successful Program; 
(B)demonstrated compliance with statutes and regulations applicable to Department of Housing and Urban Development programs in which the public housing agency participates or has participated; 
(C)commitment of non-Federal resources, including resources from the local community; and 
(D)demonstrated commitment of units of local government serving the areas within which the public housing agency administers its Program, on removing regulatory barriers to affordable housing. 
(d)Program requirementsA public housing agency that is administering a Program pursuant to this section shall, as a condition of continued participation in the Program— 
(1)consult with representatives of the community that represent a broad range of the various interests that are affected by the Program; 
(2)target, for purposes of the Program, not fewer than 90 percent of families authorized in the Program under this section to receive assistance, who have gross incomes that do not exceed 60 percent of the median income for the area, as determined by the Secretary, with adjustments for smaller or larger families; 
(3)establish a reasonable rent policy, in accordance with section 3A, which is designed to encourage employment and self-sufficiency by participating families; 
(4)assure that housing assisted under the Program meets housing standards established or approved by the Secretary; and 
(5)provide such additional information as determined by the Secretary. 
(e)Applicability of section 18 provisionsSection 18 shall continue to apply to public housing notwithstanding any use of the housing under the Program. 
(f)Effect on section 8, operating subsidies, and comprehensive grant program allocationsThe amount of assistance received under section 8, section 9, or the Flexible Voucher Act of 2005, by a public housing agency participating in the Program shall, subject to appropriations, not be affected by its participation in the Program. 
(g)Effect on current participants in moving to work demonstrationSubject to such procedures and requirements as the Secretary may establish— 
(1)a public housing agency participating in the Moving to Work Demonstration referred to in subsection (c)(1) may opt out of the demonstration and the requirements governing the demonstration, and continue to operate its demonstration as part of the Program in accordance with the requirements of this section; or 
(2)a public housing agency that will terminate its participation in the Moving to Work Demonstration referred to in subsection (c)(1) in 2005 or 2006 may renew and extend its participation in the demonstration for an additional 3 years, and may apply for participation in the Program at the end of the 3-year period. 
(h)Evaluation of performance 
(1)In generalSubject to paragraph (2), a public housing agency’s performance in the Moving to Work Demonstration referred to in subsection (c)(1) and the Program under this section shall be assessed under the applicable assessment systems that evaluate a public housing agency’s performance with respect to its public housing and voucher programs, including section 6(j), for a period not to extend beyond January 1, 2008, or under such other assessment systems as may be designed by the Secretary to evaluate the Program. 
(2)Performance standards 
(A)Issuance of rulesThe Secretary shall, for the purposes of designing and implementing performance standards for public housing agencies participating in the Program under this section, issue a proposed rule and a final rule implementing performance standards under this section. 
(B)TimingThe final rule required under subparagraph (A) shall be issued not later than 24 months after the date of enactment of this title. 
(C)StandardsPerformance standards issued by the Secretary under subparagraph (A) may include standards for— 
(i)moving assisted low-income families to economic self-sufficiency; 
(ii)reducing the per-family cost of providing housing assistance; 
(iii)expanding housing choices for low-income families; 
(iv)improving Program management; 
(v)increasing the number of homeownership opportunities for low-income families; and 
(vi)any other performance goals that they Secretary may establish. 
(i)Recordkeeping, reports, and audits 
(1)RecordkeepingEach public housing agency participating in the Program shall keep such records as the Secretary may prescribe as reasonably necessary to disclose the amounts and the disposition of amounts under the Program, to ensure compliance with the requirements of this section, and to measure performance. 
(2)ReportsEach such agency shall submit to the Secretary a report, or series of reports, in a form and at a time specified by the Secretary. 
(3)Access to documents by the secretaryThe Secretary shall have access for the purpose of audit and examination to any books, documents, papers, and records that are pertinent to assistance in connection with, and the requirements of, this section. 
(4)Access to documents by the comptroller generalThe Comptroller General of the United States, or any of the duly authorized representatives of the Comptroller General, shall have access for the purpose of audit and examination to any books, documents, papers, and records that are pertinent to assistance in connection with, and the requirements of, this section.. 
 
